Citation Nr: 9923106	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-01 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
stomach.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active naval service from September 13, 1943, 
to December 22, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for carcinoma of 
the stomach and for hypertension, and which also determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a nervous disorder.  

In his February 1998 Notice of Disagreement (NOD), the 
veteran appealed the denials of service connection for 
carcinoma of the stomach and hypertension.  He remarked that 
he did not wish to appeal the determination regarding 
reopening the claim for service connection for a nervous 
disorder.  In his substantive appeal, filed shortly 
thereafter, the veteran requested a personal hearing before a 
Member of the Board at the local office.  He testified at a 
personal hearing before a hearing officer at the RO in April 
1998.  In a June 1998 decision, the hearing officer confirmed 
the denials of service connection.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board at the local office in October 
1998.  Shortly before the hearing was scheduled to take 
place, the veteran withdrew his request for such hearing.  
Thereafter, the case was certified to the Board for 
disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was seen for complaints of nausea and 
vomiting in service; psychoneurosis was diagnosed.  The 
cardiovascular system, including blood pressure, was noted to 
be normal; the upper digestive system, upon barium X-ray 
studies, was also found to be normal.

3.  The medical evidence shows that the veteran was diagnosed 
with carcinoma of the stomach in 1991; it was also noted that 
he had a history of hypertension for many years.  

4.  The medical evidence of record does not show that the 
veteran manifested or was diagnosed with stomach cancer or 
hypertension in service, or within one year after his 
discharge; nor does it otherwise establish a causal 
relationship between either of these disabilities and the 
veteran's military service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for carcinoma of the stomach and 
hypertension.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran's blood 
pressure was 116/80 upon enlistment examination in September 
1943.  No abnormality of the cardiovascular or digestive 
systems was noted.

The veteran was seen for complaints of headaches, eye strain, 
nausea and vomiting, painful feet, and backache in November 
1943.  He related that these symptoms had existed prior to 
service, but had become exaggerated by service conditions.  
The most troublesome symptom was the persistent vomiting.  
His blood pressure was reported to be 132/86.  He stated he 
had made similar complaints during boot camp, just after 
reporting for active duty, but had been encouraged by the 
medical officer to "give it a try" and to perform his work.  
He provided history to the effect that he had always been 
nervous and had vomited spasmodically for the past three to 
four years.  The clinical impression was psychoneurosis.  
Barium X-ray studies of the upper digestive tract revealed 
normal findings with regard to the esophagus and stomach; the 
pylorus and duodenum were also negative for abnormality.

A Report of Medical Survey, dated in November 1943, 
summarized the clinical data in the records, and reported 
that a civilian physician whom the veteran had consulted 
several times before his entry into service had thought he 
was "nervous" and had "hyperacidity on a psychogenic 
basis."  Another notation indicated he had vomited almost 
daily all his life.  It was determined that the veteran's 
psychoneurosis had existed prior to service, and had not been 
aggravated thereby; discharge was recommended, and he was 
separated from service.  

Private medical records, from Bayshore Community Hospital, 
indicate that the veteran was hospitalized from October 1, 
1991, to October 14, 1991.  He had been seen for complaints 
of rectal bleeding; a gastrointestinal series showed a lesion 
involving the proximal stomach, and possibly the 
esophagocardiac junction.  A gastroscopy and biopsy revealed 
poorly differentiated adenocarcinoma of the stomach.  On 
October 4, 1991, he underwent a radical total gastrectomy, 
splenectomy with esophagojejunostomy, and roux-en-y 
jejunojejunostomy.  There was no evidence of lymph node 
metastases, and radiation and/or chemotherapy treatment were 
not deemed necessary.  The discharge summary noted that the 
veteran had taken medication for hypertension for many years.  

At a VA examination in April 1997, the veteran related that 
he had been diagnosed with peptic ulcer disease approximately 
six years before, and was diagnosed with gastric cancer in 
1994.  He reported that he had undergone a total gastrectomy 
at a private hospital, and currently received follow-up 
treatment from a private physician.  He denied a history of 
abdominal pain, but gave a history of intermittent vomiting 
throughout his life.  He said he took medication for high 
blood pressure.  Clinical evaluation revealed that his blood 
pressure was 210/100 while sitting; and 200/100 in the 
recumbent position.  A mid-line scar on the abdomen was 
noted.  The abdomen was soft and non-tender, with positive 
bowel sounds.  There were no masses detected.  The diagnoses 
were status post total gastrectomy by history, and 
hypertension.  

At a personal hearing before a hearing officer at the RO in 
April 1998, the veteran testified that he was treated for 
stomach problems in service, and immediately following his 
discharge.  He said he had also received treatment for 
hypertension.  He stated he had been unable to obtain 
treatment reports from that period of time because the 
doctors were deceased.  He noted that the stomach cancer had 
been diagnosed in 1994.  

The RO sent numerous requests for medical treatment reports, 
with releases from the veteran, to all medical care providers 
identified by him.  All available records were associated 
with the claims file.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran shall be granted service connection for carcinoma 
of the stomach and/or hypertension, although not otherwise 
established as incurred in service, if either of the diseases 
is manifested to a 10 percent degree within one year 
following the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1998).  

Initially, the Board notes that the veteran served for 90 
days during a period of war.  Hence, the provisions for 
presumptive service connection are applicable.  See 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(1).  The evidence of 
record shows that the veteran was treated for complaints of 
nausea and vomiting in service, and he was diagnosed with 
psychoneurosis.  His blood pressure readings in service were 
normal, and there is no indication that he was diagnosed with 
hypertension.  Examination of the digestive system, including 
X-rays, revealed no abnormality in service.  Current medical 
evidence shows that he has taken medication for hypertension 
for "many years," and that he underwent a total gastrectomy 
for stomach cancer in 1991.  However, this medical evidence 
does not relate either of these conditions to the veteran's 
military service, which ended in 1943.

Furthermore, although the veteran has indicated that he was 
treated for continued stomach problems and hypertension 
shortly after his discharge from service, the medical reports 
documenting this treatment were reported to be unavailable.  
As a result, the Board finds that the veteran has presented 
neither the necessary evidence of a nexus to service for 
these disabilities, nor the necessary evidence that either of 
the diseases was manifested to a compensable degree within 
one year of his discharge from service.  In fact, it is clear 
that carcinoma of the stomach was first diagnosed in 1991.  
Therefore, the Board concludes that his claims for service 
connection for carcinoma of the stomach and hypertension are 
not well grounded and must be denied.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion and diagnoses, we note that the record does not 
indicate that he has any professional medical expertise.  See 
King, supra.  Therefore, the veteran's assertions of medical 
causation, sincere though they may be, are not probative, 
because lay persons are not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  


ORDER

Service connection for carcinoma of the stomach and 
hypertension is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

